Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 1-4, 7, 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0306685 to Cariou et al. (hereinafter Cariou) in view of U.S.  Pre-Grant Publication US 2019/0357143 to Wang et al. (hereinafter Wang)

 	For claims 1 and 18, Cariou teaches an electronic device, comprising:
 	a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver (Cariou; See Fig. 5 user device with components and for description of components see paragraphs [0073-0076]) and configured to:

(Cariou; See Fig. 1 #140 Trigger frame and see Fig. 2 “Trigger Frame to STA 1-2” and respective uplink “Data” resource units intended for infrastructure (AP); and see paragraph [0010], “The trigger frame may allow wireless stations (STAs) solicited by the trigger frame to perform time synchronization and frequency synchronization so that simultaneous uplink (UL) transmissions do not interfere with each other... The trigger frame may allow the UL traffic to be scheduled by the wireless access point (AP) managing channel access in place of STAs);
 	Cariou discloses of receiving trigger frame that indicates RU. Cariou fails to explicitly disclose of using the allocated resource for peer to peer traffic to a second device. However, Wang discloses 
 	determine, based at least on an RU usage policy, whether to use the allocated RU to transmit peer-to-peer (P2P) traffic to a second electronic device (Wang; [0110]; [0115] Fig.2; [0178]; [0179] discloses of determining if the RU should be used for UL data transmission or Peer to peer data communication based on the 2 bits indication)  
 	transmit, using the transceiver, the P2P traffic to the second electronic device utilizing the allocated RU based on the determination (Wang; [0110]; [0115] Fig.2; [0178]; [0179] discloses of using RU for Peer to peer data communication) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings and allocating RU for different type of communication based on the indication and thus provide a QoS. 

 	For claims 2 and 19, Cariou-Wang teaches the electronic device of claim 1, wherein the one or more processors are further configured to:

(Cariou; see trigger frame in claim 1 and Fig. 4 #402-404 and paragraph [0069], “At block 402, a device (e.g., the user device(s) 120 and/or the AP 102 of FIG. 1) may cause to set a capability bit in a high efficiency capability element to indicate a peer-to-peer trigger frame” and paragraph [0070], “At block 404, the device may cause to send the high efficiency capability element to one or more station devices”); and
 	transmit a second indication to the access point that the electronic device is capable of P2P operation using uplink (UL) multi-user (MU) communications (Cariou; see claim 1 for trigger frame relating to UL MU and can also be enhanced to indicate a P2Ptrigger frame as shown above, and see paragraph [0071], “At block 406, the device may identify one or more responses from the one or more station devices indicating support for the peer-to-peer trigger frame”).

 	For claims 3 and 20; Cariou-Wang teaches the electronic device of claim 2, wherein the one or more processors are further configured to:
 	transmit a buffer status report (BSR) to the access point that indicates a presence of second P2P traffic; and receive a second trigger frame based at least in part on the BSR, wherein the second trigger frame indicates that a second RU is allocated to be used for the second P2P traffic (Cario; see paragraph [0046] for BSR control field in response; and for second trigger after request response see paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA’s buffer reports for the TID that represents the P2P traffic. A STA can also send a TD request frame to its serving AP to ask if it can operate in the TD mode”).


For claim 4, Cariou-Wang teaches the electronic device of claim 1, wherein the P2P traffic uses a Neighbor Awareness Networking (NAN) protocol (Cario; paragraph [0065], “(it is assumed that the P2P STAs would discover themselves with NAN for instance)”), an Apple Wireless Direct Link (AWDL) protocol, or a WiFi Direct protocol (paragraph [0011], “The IEEE 802.11 standard also supports peer-to- peer (P2P) traffic between STAs (e.g., Tunneled Direct Link Setup (TDLS), P2P/Wi-Fi Direct) where one of the STA may initiate transmission to another STA directly (e.g., not via the AP)”).

 	For claim 7 Cariou-Wang teaches the electronic device of claim 1, wherein the RU usage policy is based at least on a size of: infrastructure traffic queued or P2P traffic queued (Cario; based on buffer reports including P2P traffic, see paragraph [0047], “In one embodiment, a triggered P2P system may define the mode of operation: Periodic or aperiodic: if periodic, the AP will trigger the TD STA ina regular manner (for instance with TWT). If aperiodic, the AP will trigger the TD ST A in an adaptive way based on the buffer reports, or TD TxOP duration requests”; and see paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA’s buffer reports for the TID that represents the P2P traffic”).

 	For claim 9, Cariou-Wang teaches the electronic device of claim 1, wherein the RU usage policy is based at least on a modulation and coding scheme (MCS) of the RU allocation, or a duration of the RU allocation (Cariou; based on Td TxOP duration, see paragraph [0047], “In one embodiment, a triggered P2P system may define the mode of operation: Periodic or aperiodic: if periodic, the AP will trigger the TD STA in a regular manner (for instance with TWT). If aperiodic, the AP will trigger the TD ST Ain an adaptive way based on the buffer reports, or TD TxOP duration requests”). 

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0306685 to Cariou et al. (hereinafter Cariou) in view of U.S.  Pre-Grant Publication US 2019/0357143 to Wang et al. (hereinafter Wang) in view of U.S.  Pre-Grant Publication US 2019/0045537 to Seok et al. (hereinafter Seok)

 	For claim 5, Cariou-Wang teaches the electronic device of claim 1, wherein the one or more processors are further configured to: an acknowledgement for the P2P traffic transmitted utilizing the allocated RU (See claim 1 and Fig. 3 “TD ACK”).
 	Cariou-Wang does not disclose use a block acknowledgement request (BAR) to poll the acknowledgement. Seok teaches 
 	using a block acknowledgement request (BAR) to poll an acknowledgement (Seok; BA can be used for acknowledgement in peer to peer (p2p) communications, see paragraph [0031], “In some embodiments, stations may transmit and receive frames using block acknowledgment. Specifically, an AP may transmit a block acknowledgement request (BAR) frame to a station. In response, the station may transmit, to the AP, a single block acknowledgement (BA) frame acknowledging receipt of one or more frames. Alternatively, a wireless station can send a block acknowledgment request (BAR) to an AP. In some embodiments, a single BA frame may be solicited in any/all of uplink (UL), downlink (DL), and peer-to-peer transmissions, as well as in unicast and multicast transmissions”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou-Wang which teaches an acknowledgement for the P2P traffic transmitted utilizing the allocated RU to further include using a block acknowledgement request (BAR) to poll the acknowledgement such as taught by Seok in order that “Because multiple frames can be acknowledged ina single BA frame, block acknowledgment often improves reliability and media access control (MAC) efficiency for a wireless communication protocol” (see paragraph [0005]).

 5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0306685 to Cariou et al. (hereinafter Cariou) in view of U.S.  Pre-Grant Publication US 2019/0357143 to Wang et al. (hereinafter Wang) in view of U.S.  Pre-Grant Publication US 2017/0332385 to Shirali et al. (hereinafter Shirali)

 	For claim 6, Cariou-Wang teaches the electronic device of claim 1, wherein the RU usage policy is based at least on: infrastructure traffic or P2P traffic (see claim 1 and 7 for infrastructure traffic or P2P traffic queued and paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA's buffer reports for the TID that represents the P2P traffic”; and for TID see paragraph [0046], “The TID that will be used by the TD STA to indicate buffer reports that relate to the P2P traffic to its peer STA, in QoS control or buffer status report (BSR) A-control fields”).
 	Although Cariou-Wang discloses wherein the RU usage policy is based at least on: infrastructure traffic or P2P traffic relating to a TID as shown above, Carious does not disclose based at least on infrastructure traffic priority of P2P traffic priority.
 	Shirali discloses wherein a TID relates to traffic priority for infrastructure traffic or P2P traffic (Shirali; see paragraph [0049], “In addition, the term "Traffic Identifier (TID)" refers to a traffic classification indicating the relative priority level of the traffic, and the term "access category" refers to data that may be queued together or aggregated according to priority level. Thus, as used herein, the terms "TID," "access category," and " priority level” may be used interchangeably”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou-Wang which teaches the RU usage policy is based at least on: infrastructure traffic or P2P traffic relating to a TID to further include wherein the TID relates to traffic .

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0306685 to Cariou et al. (hereinafter Cariou) in view of U.S.  Pre-Grant Publication US 2019/0357143 to Wang et al. (hereinafter Wang) in view of U.S.  Pre-Grant Publication US 2007/0258365 to Das et al. (hereinafter Das)

 	For claim 8, Cariou-Wang teaches the electronic device of claim 1, wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic (see claim 1 and 7 for infrastructure traffic or P2P traffic queued and paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA's buffer reports for the TID that represents the P2P traffic”).
 	Although Cariou-Wang discloses wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic as shown above, Carious does not disclose based on at least on a maximum queuing time for: infrastructure traffic or P2P traffic.
 	Das teaches delay information with regards to queuing including a maximum queuing time for infrastructure traffic or P2P traffic (Das; see paragraph [0110], “Delay information can, in some embodiments, does take one of the following two forms. (1) The maximum queuing delay across each of the packets in the WT's queue. In the case where the WT has multiple queues, each for a different traffic flow, the maximum could, in some embodiments, be computed across the packets in one or more queues. Note that each of these queues could represent traffic with different QoS requirements”; and see paragraph [0006], “A base station uses received backlog information including received delta reports from wireless terminals in determining scheduling of uplink traffic channel segments”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou-Wang which teaches wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic to further include being based on a maximum queuing time for the traffic such as taught by Das in order that “Typically, this maximum would be calculated for packets that belong to delay-sensitive traffic flows” (see paragraph [0110]).

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0306685 to Cariou et al. (hereinafter Cariou) in view of U.S.  Pre-Grant Publication US 2016/0165653 to Liu et al. (hereinafter Liu) in view of U.S.  Pre-Grant Publication US 2019/0357143 to Wang et al. (hereinafter Wang) 

 	For claim 10, Cariou teaches an electronic device, comprising: a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver (See Fig. 5 user device with components and for description of components see paragraphs [0073-0076]) and configured to:
 	establish one or more peer-to-peer (P2P) connections (Cariou; See Fig. 3 and STA using TxOP for transmissions with at least one peer STA, see paragraph [0014], “In one embodiment, a triggered P2P system may provide for the definition of one or more 802.11 negotiation frames to setup the TD P2P operation. The TD P2P operation is of a TxOP given to a STA by its serving AP (through a trigger) such that the STA may use it for P2P/direct transmissions with another peer STA”);
(Cariou; see paragraph [0058], “In addition, the negotiation could include indications whether the participating ST A can/is willing to participate in MU TD TxOPs, and or any other parameters that may influence TD TxOP parameters. The frames could also include the AID or MAC address of the peer STA if needed”), and
 	one or more RU allocations with decoding parameters corresponding to the one or more identifiers, wherein the one or more peer devices are associated with the one or more established connections (Cariou; see paragraph [0036], “In one embodiment, a triggered P2P system may define a trigger frame that may open a TD TxOP to the P2P link right at the end of the frame carrying the trigger and define the maximum end time of the TxOP. Further, the trigger frame may assign the TD TxOP ownership to one or multiple TD STAs. The trigger frame may also define specific parameters if needed for operation during the TD TxOP”); and
 	decode frames of the RU allocations using corresponding decoding parameters (Cariou; see Fig. 3 “TD Data” and “TD ACK” for TxOP, and see parameters above in paragraph [0036] as well as paragraph [0018], “In one embodiment, a triggered P2P system may define the protocol to apply the parameters of the TD TxOP operation to the TD STA and the peer STA (to ensure the peer STA follows the agreed parameters, for instance with the peer ST A not being allowed to access the channel to transmit to the TD STA).
 	While Cariou teaches one or more identifiers and one or more RU allocations with decoding parameters as shown above, Cariou does not disclose populate a P2P resource unit (RU) mapping table that includes the one or more identifiers and one or more RU allocations with decoding parameters.
 	Liu teaches populate a P2P resource unit (RU) mapping table that includes the one or more identifiers and one or more RU allocations with decoding parameters (Liu; see common datapath schedule or datapath base schedule for multiple devices in paragraph [0190], “In some embodiments, an algorithm to determine the datapath channel/time allocation may be a distributed algorithm that may be executed by each NAN device. The distributed algorithm may ensure that both devices determine a set of common channel/time slots in subsequent DW intervals in which the two devices may exchange data. In other words, the distributed algorithm may ensure that the devices determine a common channel/time slot to establish the datapath (e.g., a datapath schedule or datapath base schedule)... datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; and for including other parameters in data patch schedule see paragraph [0192], “In some embodiments, a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability. The DUF may include, among other information, capabilities and/or operation parameter changes, timestamp for maintaining the datapath synchronization, transmission frequency of the DUF, and/or change effective time or duration to new change”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou which teaches one or more identifiers and one or more RU allocations with decoding parameters to further include populating a datapath schedule that includes the various information needed to establish a common data path between the peer devices such as taught by Liu in order that “When multiple NAN devices in a same neighborhood establish datapaths to provide and consume one or more services, it may be desirable to group them together and coordinate their operations in order to facilitate power efficient and low-latency MP2MP communications. According to embodiments described here, a NAN data synchronization group (NDSG), or NAN cluster, may provide synchronization at both group level and cluster level (e.g., to support concurrent service discovery and data communications) and robustness to avoid single point of failure” (see paragraph [0159]) and “Thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information. Then, the datapath's channel and time slot allocation may be determined based on both devices’ availabilities” (see paragraph [0189]).
 Cario-Liu discloses of receiving frame, bit fails to disclose of receiving trigger fame used to populate P2P RU. However, Wang discloses
  	receive a trigger frame that includes information used to populate the P2P RU mapping table (Wang; [0110]; [0115] Fig.2; [0178]; [0179] discloses of receiving trigger frame that indicates if the RU should be used for UL data transmission or Peer to peer data communication based on the 2 bits indication wherein 00 indicates P2P RU mapping)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings and allocating RU for different type of communication based on the indication and thus provide a QoS. 

Allowable Subject Matter
	Claims 11-17 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478